Case: 09-10125 Document: 00511307405 Page: 1 Date Filed: 11/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 30, 2010
                                     No. 09-10125
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WESLEY DAVID BOWDEN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:08-CR-89-1


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Wesley David Bowden appeals his conviction on six counts of attempted
tax evasion and his six concurrent prison terms of 24 months each.                        The
Government has moved to dismiss the appeal as frivolous or for summary
affirmance or, alternatively, for an extension of time.
       Bowden asserts that the only issue on appeal is whether the district court
had jurisdiction to convict him. He contends that it did not because he is a
sovereign and not subject to the laws of the United States.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-10125 Document: 00511307405 Page: 2 Date Filed: 11/30/2010

                                  No. 09-10125

      Bowden’s appeal is without arguable merit and is therefore frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5 TH C IR. R. 42.2. Accordingly,
the Government’s motion to dismiss is GRANTED.




                                        2